184 B.R. 670 (1995)
In re Troy Wyatt GAVIN & Bridgette A. Gavin, Debtors.
Thomas E. ROSS, United States Trustee, Plaintiff,
v.
Patricia SMITH, Individually and as agent for Legal Aid Services and Tracey Russell, a/k/a Tracy Russell, Individually and as agent for Legal Aid Services and Legal Aid Services a/k/a Legal Aide Services, a/k/a Legal Aid Service, a/k/a Worldwide Legal Aid Services, Defendants.
In re Denise Rose FULGINITI, Debtor.
95-MC-154. Bankruptcy Nos. 95-116987 DAS, 95-12649 DAS. Adv. No. 95-0159 DAS.
United States District Court, E.D. Pennsylvania.
July 13, 1995.
Troy Wyatt Gavin a/k/a Troy W. Gavin, Bridgette A. Gavin, Philadelphia, PA, pro se.
Denise Rose Fulginiti a/k/a Denise R. Fulginiti, Denise Fulginiti, pro se.
Arthur P. Liebersohn, Trustee in Fulginiti case, Philadelphia, PA.
Christine C. Shubert, Trustee in Gavin case, Tabernacle, NJ.
John D. McLaughlin, Jr., Office of the U.S. Trustee, Philadelphia, PA.

JUDGMENT ORDER
Prior Report: 181 B.R. 814.
NEWCOMER, District Judge.
AND NOW, to wit, this 11th day of July, 1995, in consideration of the findings of fact and conclusions of law made by the U.S. Bankruptcy Court in its opinion and order dated May 11, 1995 and its order dated June 15, 1995 regarding the matter of Catalina Leisenring, both of which have been certified to this Court pursuant to 11 U.S.C. § 110(i)(1), on the motions of Christine C. Shubert, Esquire, trustee in bankruptcy for the Gavin estate, and Denise Rose Fulginiti, by and through their counsel, and after notice and a hearing in open court, it is
ORDERED, ADJUDGED AND DECREED pursuant to 11 U.S.C. § 110(i) that:
1. The findings of fact and conclusions of law contained in the opinion and order of the U.S. Bankruptcy Court dated May 11, 1995 and the order of June 15, 1995 are ADOPTED by this Court;
2. JUDGMENT in the sum of Two Thousand Dollars ($2,000.00) is hereby rendered in favor of Troy Wyatt Gavin and Bridgette A. Gavin and against the defendants, Legal Aid Services, Scott Johnson, Keith Jackson and Tracy Russell, jointly and severally;
3. JUDGMENT in the sum of Two Thousand Dollars ($2,000.00) is hereby rendered in favor of Denise Rose Fulginiti and against the defendants, Legal Aid Services, Scott Johnson, Keith Jackson and Tracy Russell, jointly and severally;
4. JUDGMENT sua sponte in the sum of Two Thousand Dollars ($2,000.00) is hereby rendered in favor of Catalina Leisenring and against the defendants, Legal Aid Services, Scott Johnson, Keith Jackson and Tracy Russell, jointly and severally;
5. JUDGMENT in the sum of One Thousand Dollars ($1,000.00) is hereby rendered *671 in favor of Christine Shubert, individually, the movant/trustee of the Gavin estate and against the defendants, Legal Aid Services, Scott Johnson, Keith Jackson and Tracy Russell, jointly and severally;
6. In further consideration of the application of Christine C. Shubert, Esquire, counsel for the moving parties herein, attorney's fees and costs in the aggregate amount of Five Hundred Dollars ($500.00) are APPROVED and JUDGMENT in that sum is hereby rendered in favor of Christine C. Shubert, Esquire, and against the defendants, Legal Aid Services, Scott Johnson, Keith Jackson and Tracy Russell, jointly and severally, pursuant to 11 U.S.C. § 110(i)(2).
IT IS FURTHER ORDERED that the docketing of this order shall constitute the entry of judgment as contemplated in Rule 58, Federal Rules of Civil Procedure;
The statutory damages awarded herein are in addition to and not in lieu of the fines and fee disgorgments directed by the U.S. Bankruptcy Court. This Court will retain jurisdiction to the extent necessary to enforce the provisions of this judgment order.
IT IS SO ORDERED.